          Case 3:19-cv-00661-JR        Document 28       Filed 04/20/20     Page 1 of 3




ROBERT S. SOLA
Oregon State Bar No. 844541
Robert S. Sola, P.C.
1500 SW First Avenue, Suite 800
Portland, Oregon 97201
Telephone (503) 295-6880
Facsimile (503) 243-4546
rssola@msn.com

KELLY D. JONES
Oregon State Bar No. 074217
Direct 503-847-4329
kellydonovanjones@gmail.com

Attorneys for Plaintiff




                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF OREGON
                                    PORTLAND DIVISION

SAMANTHA JOHNSON,                                       Case No. 3:19-cv-00661-JR

               Plaintiff,
                                                          NOTICE OF STIPULATED
               v.                                         DISMISSAL WITH PREJUDICE

TRANSUNION RENTAL SCREENING
SOLUTIONS, INC., and
NATIONAL ASSOCIATION OF
INDEPENDENT LANDLORDS, INC.,
               Defendants.



       All matters between the parties have been settled, therefore, IT IS HEREBY

STIPULATED, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), by and between the parties that that

this action is dismissed with prejudice and without an award of fees or costs to any party.




 Page 1 – NOTICE OF STIPULATED DISMISSAL WITH PREJUDICE
         Case 3:19-cv-00661-JR        Document 28       Filed 04/20/20       Page 2 of 3




DATED: April 20, 2020


s/ Robert S. Sola
Robert S. Sola
Oregon State Bar No. 844541
Attorney for Plaintiff

s/ Timothy J. Fransen
Timothy J. Fransen
Oregon State Bar Number 073938
Attorney for Defendant National Association of Independent Landlords, Inc.

s/ James L. Policchio
James L. Policchio
Pro Hac Vice
Attorney for Defendant Transunion Rental Screening Solutions, Inc.




                                            Respectfully submitted,

                                            s/ Kelly D. Jones
                                            Kelly D. Jones
                                            Oregon State Bar No. 074217
                                            Direct 503-847-4329
                                            kellydonovanjones@gmail.com

                                            Attorney for Plaintiff




 Page 2 – NOTICE OF STIPULATED DISMISSAL WITH PREJUDICE
         Case 3:19-cv-00661-JR        Document 28       Filed 04/20/20     Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was served on all parties in this action upon

filing via the Court’s Case Management/Electronic Case Files (CM/ECF) system.



Dated: April 20, 2020

                                             s/ Kelly D. Jones
                                             Kelly D. Jones
                                             Oregon State Bar No. 074217
                                             Direct 503-847-4329
                                             kellydonovanjones@gmail.com

                                             Attorney for Plaintiff




 Page 3 – NOTICE OF STIPULATED DISMISSAL WITH PREJUDICE
